PER CURIAM.
The defendant, Andrew Moore, was tried by a jury and convicted on two counts of simple burglary (La.R.S. 14:62) and was sentenced to serve five years in the State-Penitentiary on each count to run consecutively. No bills of exceptions were perfected by the defendant. We are therefore-limited on appeal to a review of the pleadings and proceedings for discoverable error La.C.Cr.P. art. 920; State v. Ash, 257 La. 337, 242 So.2d 535 (1971). We find none-
The convictions and sentences are affirmed, and pursuant to La.C.Cr.P. art. 880, the-defendant is given credit for time spent in: actual custody.